Citation Nr: 1711059	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include depressive disorder, as secondary to service-connected disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, neck, back, and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to June 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Veteran testified at the RO before a Decision Review Officer; a transcript is in the record.  In March 2012, the Veteran confirmed that he did not desire a Board hearing.

This case was previously before the Board when this issue was denied in a February 2016 Board decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2016, the Court vacated the Board's February 2016 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The November 2016 Joint Motion determined that the Board's reliance on April 2009 and July 2013 VA medical opinions was in error as neither examiner provided etiological opinions or supporting rationale and neither adequately addressed whether the Veteran's chronic acquired psychiatric disorder is caused or aggravated by his service-connected disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, neck, back, and chest.  The case was thus remanded to the Board with instructions to afford the Veteran a new VA examination that addresses, with supporting rationale, whether it is at least as likely as not that any current acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected disfiguring acne.  As such, the Board is remanding the claim for the Veteran to be afforded another VA medical examination regarding the etiology of his psychiatric disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion).

Additionally, although not addressed by the Joint Motion, the Board finds that a VA medical examination is also needed to determine whether the Veteran's psychiatric disability is directly related to his military service.  Specifically, the Board notes that an April 1963 Report of Psychiatric Examination includes a diagnosis of chronic and severe passive-aggressive reaction manifested by inefficiency, passive-obstructionism, and unwillingness to expend effort constructively.  Additionally, his May 1963 service separation report of medical examination notes an abnormal psychiatric evaluation and includes the same diagnosis found in the April 1963 report.  The Board further notes that, while the April 2009 VA examiner acknowledged this in-service report, she did not provide an opinion addressing whether the Veteran's current psychiatric disability is related to service.  Further, the July 2013 VA examiner incorrectly stated that the Veteran's service treatment records did not show that he received any mental health care while on active duty.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, a VA examination must also address whether the Veteran's psychiatric disability is directly related to service.
 
Further, the record also suggests that the medical evidence associated with the record is incomplete.  Specifically, in an October 2011 statement, the Veteran reported that he was treated at the Williamson Community Based Outreach Clinic (CBOC) for depression for the last 18 months or longer and was prescribed Xanax.  To date, none of the treatment records in the file shows that he was treated for depression (although the Board notes that an April 2011 VA treatment record states that the Veteran may need immediate intervention or referral to a mental health clinic (MHC)). The most recent VA treatment records associated with the record are from April 2011 (from Williamson CBOC) and June 2013 (from Huntington VA Medical Center (VAMC)).  Updated records of any VA treatment the Veteran received for a psychiatric disability may contain pertinent information, are constructively of record, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for a psychiatric disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record updated complete clinical records (records of which are not already associated with the claims) of all VA evaluations and treatment the Veteran has received for a psychiatric disability.

2. Thereafter, the AOJ should arrange for a psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric disability.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Identify any psychiatric disability(ies) by diagnosis, to include depression.

(b) Regarding each diagnosed psychiatric disability (to include depression), is it at least as likely as not (a 50 percent or better probability) that any such psychiatric disabilities are causally related to his military service? All pertinent diagnoses already of record must be addressed.

If not, the examiner should comment and address as necessary the Veteran's April 1963 Report of Psychiatric Examination which includes a diagnosis of chronic and severe passive-aggressive reaction manifested by inefficiency, passive-obstructionism, and unwillingness to expend effort constructively. 

(c) Regarding each diagnosed psychiatric disability (to include depression), is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected disfiguring acne with diffuse comedones, papules, pustules, and superficial cysts of the face, neck, back, and chest?  If not, please identify the most likely cause.  All pertinent diagnoses already of record must be addressed.

The examiner is asked to comment as necessary on the Veteran's statements made in support of his claim (i.e., that he limits his social behavior and isolates himself due to "an odor from the cysts on his back" and that he experiences depressive symptoms).  

The examiner must explain the rationale for all opinions and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




